Exhibit 10.1

AGREEMENT FOR SERVICES 

This Agreement for Services (“Agreement”) is made and entered into as of July 1,
2019 between Primoris Services Corporation, a Delaware corporation (“PRIM”), and
Brian Pratt, an individual (hereinafter referred to as “Director/Advisor”) and
supersedes, in its entirety, the agreement entered into between PRIM and
Director/Advisor dated August 1, 2015.  PRIM and Director/Advisor may be
individually referred to as “Party” or collectively referred to herein as the
“Parties.”

A.  INTRODUCTION

WHEREAS, PRIM is engaged in the business of providing, among other services,
site development, heavy civil construction, water and wastewater construction,
fabrication, infrastructure construction, including highways and bridges, oil
and gas pipeline construction and replacement, directional drilling,
construction of industrial facilities, equipment installation, storage
facilities, process piping, engineering, project management, inspection
services, structural steel and maintenance services (the “Business”).

 

WHEREAS, PRIM desires to retain Director/Advisor as i) a director on the board
of directors of PRIM (“Director”), and ii) as a consultant to PRIM for the
performance of strategic advisory services (“Strategic Advisor”), and
Director/Advisor desires to be retained by PRIM as a Director and as Strategic
Advisor to assist PRIM and its affiliates (as defined in defined Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended (“Affiliates”)
in further developing the Business, whether conducted by PRIM or any of PRIM’s
Affiliates.  

B.  AGREEMENT

In consideration of the foregoing and the mutual promises and covenants set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.Services.  PRIM hereby retains Director/Advisor to perform such services,
duties and obligations as are described in this Agreement and as PRIM and
Director/Advisor may agree from time to time.  During the Term (as defined
below):

a. Director/Advisor shall provide services to PRIM as Strategic Advisor and
shall use reasonable efforts to support and assist  PRIM, in the manner and at
the times requested by PRIM, with all current and future Business of PRIM or its
Affiliates, which support and assistance shall primarily be comprised of any and
all prospective real estate transactions of PRIM and its affiliates, but shall
also include, without limitation, advisory and consulting services concerning
the operations of the Business, any and all prospective acquisition
opportunities or PRIM and its Affiliates, as well as services related to the
customers and prospects of the Business; and

b.  Director/Advisor shall serve as a non-employee Director on PRIM’s board of
directors.  Such services shall be provided by Director/Advisor subject to and
in accordance with the bylaws and corporate charters of PRIM, and
Director/Advisor shall dedicate such time and effort as are reasonable and
necessary to the performance of any and all duties and fiduciary
responsibilities required of a Director.

2.Term; Termination. 

a. PRIM’s engagement of Director/Advisor pursuant to this Agreement is for a
term of two (2) years commencing on the effective date of this Agreement, unless
or until earlier terminated in accordance with this Section 2 (such period of
time prior to termination is herein referred to as the “Term”). 

b.PRIM may terminate this Agreement at any time, for any or no reason, with or
without Cause (as defined below) upon thirty days prior written notice; provided
that in the case of Cause (as defined below), termination may be immediate (i.e.
the thirty day prior notice period shall not be applicable).  PRIM may, in its
sole discretion, partially terminate this Agreement, such that the rights and
obligations of the Parties relating to services as Director and the rights and
obligations of the Parties relating to the services provided as Strategic
Advisor

 




can be segregated, and the services not terminated by PRIM shall survive such
partial termination and remain in full force and effect.

c.Director/Advisor may terminate this Agreement at any time, for any or no
reason, upon thirty (30) days prior written notice.  Director/Advisor may
partially terminate this Agreement, such that the rights and obligations of the
Parties relating to services as Director and the rights and obligations of the
Parties relating to the services provided as Strategic Advisor can be suggested,
and the services not terminated by Director/Advisor shall survive such partial
termination and remain in full force and effect. 

d.  “Cause” shall exist if, during the Term of this Agreement:: (i)
Director/Advisor materially breaches any of Director/Advisor’s obligations
pursuant to Section 1 of this Agreement; (ii) Director/Advisor commits any
felony or any other crime involving moral turpitude; (iii)
Director/Advisor commits any intentional or grossly negligent act or omission
that materially damages or threatens the operation of PRIM’s or any of its
Affiliates’ businesses, including the Business, or exposes PRIM or any of its
Affiliates to any material loss, liability, claim, penalty or judicial or
administrative action; (iv) Director/Advisor materially interferes with any
contract, agreement, relationship or understanding which PRIM or any of its
Affiliates has with a customer, prospect, vendor, or any other person or entity;
(v) Director/Advisor takes any action that materially damages or
threatens PRIM’s or any of its Affiliates’ reputation, image, business or
business relationships; (vi) Director/Advisor materially breaches, in any
respect, any of Director/Advisor’s obligations under Section 4, 5 or 6; or (vii)
Director/Advisor otherwise materially breaches this Agreement.

3.Compensation; Reimbursements; Effect of Termination on Compensation; Benefits;
Transfer of Title.    

a.PRIM shall pay Director/Advisor the sum equal to the non-employee director
fees of PRIM then being paid by PRIM, and at the usual and customary times that
such payments are made to the members of PRIM’s Board of Directors.  All such
payments hereunder shall be payable as approved by the Board of Directors of
PRIM and PRIM’s compensation committee (the “Compensation Committee”) and in
accordance with and at the times specified by PRIM’s policies and procedures
regarding payments to directors as set forth in the bylaws of PRIM and the
charter of the Compensation Committee. The compensation referred to in this
paragraph is exclusive of reimbursements and other compensation for any benefit
as otherwise provided in this Agreement.

b.PRIM shall pay Director/Advisor an annual fee in the sum of One Hundred Twenty
Five Thousand Dollars ($125,000) per year for consulting services related to
Director/Advisor’s role as Strategic Advisor, which shall be payable by PRIM to
Director/Advisor annually beginning with the expiration of the first year of
this Agreement, and subject to the provisions of Paragraph 3(e) below. 

c.PRIM shall reimburse Director/Advisor for all reasonable and necessary
business-related expenses incurred by Director/Advisor in the course of
performing the duties under this Agreement which are consistent with PRIM’s
policies and practices in effect and then in place at the time of reimbursement
submission, including travel, entertainment and other business expenses, subject
to the PRIM’s requirements with respect to reporting and documentation of such
expenses. 

 

d.Effect of Termination on Compensation. 

(i)In the event  this Agreement terminates before the end of the term,  A)  By
PRIM, with Cause (including removal in accordance with the bylaws and corporate
charters of PRIM),  or B)  as a result of death, disability or voluntary
termination by Director/Advisor, and regardless of whether such termination
relates  to the services provided herein as a Director of the Board of
Directors, or the services provided herein as Strategic Advisor, or both, PRIM
shall pay, and Director/Advisor shall only be entitled to, all of the
compensation to which Director/Advisor has been paid through the date of such
termination, including any accelerated payments that may have been paid to
Director/Advisor.

(ii)In the event this Agreement terminates before the end of the term by PRIM,
without Cause, and such termination relates to the services provided herein as a
Director of the Board of Directors, PRIM shall pay, and Director/Advisor shall
be entitled to, all of the compensation to which Director/Advisor

2

 




has been paid through the date of such termination, including any accelerated
payments that may have been paid to Director/Advisor.

(iii)In the event this Agreement terminates before the end of the term by PRIM,
without Cause, and such termination relates to the services provided herein as
Strategic Advisor, PRIM shall pay, and Director/Advisor shall be entitled to,
all of the compensation to which Director/Advisor would have been paid through
the entire term of this Agreement.

e.In the performance of Director/Advisor’s duties as a non-employee Director of
the Board of Directors of PRIM, and subject to any and all applicable taxes
required to be paid by Director/Advisor, Director/Advisor shall be entitled
to the use of any aircraft owned or leased by PRIM during the term of this
Agreement for up to one-hundred (100) hours of personal use during each year of
this Agreement.  Each hour of personal use by Director/Advisor under this
provision shall be valued at $1,250.00, which sum shall diminish the annual fee
payable to Director/Advisor under Paragraph 3(b) above by a corresponding
amount.  To the extent Director/Advisor has any unused personal use hours at the
end of each year during the term of this Agreement,  Consultant shall not be
paid the difference between the value of the use and the fee set forth in
Paragraph 3(b), but rather in such case, the fee paid shall be reduced
accordingly.

   

4.Non-Solicitation.   In order to protect the Business of PRIM and any of its
Affiliates, during the Term and until the date that is the two (2) year
anniversary of the date on which the Agreement terminates for Cause or voluntary
termination by Director/Advisor, Director/Advisor will not, without the express
prior written consent of PRIM’s Board of Directors, directly or indirectly (A)
employ, or permit any company or business directly or indirectly controlled by
Director/Advisor to employ, any person who is employed by PRIM or any of its
Affiliates; (B) interfere with or attempt to disrupt the relationship,
contractual or otherwise, between Buyer, or any of its Affiliates and any of
their employees or Director/Advisors; (C) solicit or in any manner seek to
induce any employee or Director/Advisor of Buyer, or any of its Affiliates to
terminate his, her or its employment or engagement with Buyer, or any of its
Affiliates.

5.Intellectual Property Rights.  

 a. PRIM is and shall be, the sole and exclusive owner of all right, title and
interest throughout the world in and to all the results and proceeds of the
services performed under this Agreement, including all patents, copyrights,
trademarks, trade secrets and other intellectual property rights (collectively
“Intellectual Property Rights”) therein. Director/Advisor hereby irrevocably
assigns to PRIM, in each case without additional consideration, all right, title
and interest throughout the world in and to all such results and proceeds of the
services performed under this Agreement, including all Intellectual Property
Rights therein.

b.Director/Advisor shall make full and prompt disclosure to PRIM of any
inventions or processes, as such terms are defined in 35 U.S.C. § 100 (the
“Patent Act”), made or conceived by Director/Advisor alone or with others during
the Term relating to the Business or in connection with Director/Advisor’s
performance of services pursuant to this Agreement,  whether or not such
inventions or processes are patentable or protected as trade secrets and whether
or not such inventions or processes are made or conceived during normal working
hours or on the premises of PRIM. Director/Advisor shall not disclose to any
third party the nature or details of any such inventions or processes without
the prior written consent of PRIM.

c. Upon the reasonable request of PRIM, and at no cost to Director/Advisor,
 Director/Advisor shall promptly take such further actions, including execution
and delivery of all appropriate instruments of conveyance, as may be necessary
to assist PRIM to prosecute, register, perfect, record or enforce its rights in
any deliverables delivered by Director/Advisor to PRIM. In the event PRIM is
unable, after reasonable effort, to obtain Director/Advisor’s signature on any
such documents, Director/Advisor hereby irrevocably designates and appoints PRIM
as Director/Advisor’s agent and attorney-in-fact, to act for and on
Director/Advisor’s behalf solely to execute and file any such application or
other document and do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights or other intellectual property
protected related to any deliverables delivered by Director/Advisor to PRIM with
the same legal force and effect as if Director/Advisor had executed them.
Director/Advisor agrees that this power of attorney is coupled with an interest.



3

 




 

6.Confidential Information; Securities Laws. 

a.Director/Advisor acknowledges that Director/Advisor has had and will have
access to information that is treated as confidential and proprietary by PRIM
and its Affiliates, including, without limitation, any trade secrets,
technology, information pertaining to business operations and strategies,
customers, pricing, and marketing, marketing, finances, sourcing, personnel or
operations of PRIM and its Affiliates or their suppliers or customers, in each
case whether spoken, printed, electronic or in any other form or medium
(collectively, the “Confidential Information”). Any Confidential Information
that Director/Advisor develops in connection with the providing the services
contemplated by this Agreement, including but not limited to any deliverables
delivered by Director/Advisor to PRIM, shall be subject to the terms and
conditions of this paragraph. Director/Advisor agrees to treat all Confidential
Information as strictly confidential, not to disclose Confidential Information
or permit it to be disclosed, in whole or part, to any third party without the
prior written consent of PRIM in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. Director/Advisor shall notify PRIM immediately in the event
Director/Advisor becomes aware of any loss or disclosure of any Confidential
Information.

b. Confidential Information shall not include information that:

(i)is or becomes generally available to the public other than through
Director/Advisor’s breach of this Agreement;

(ii)is communicated to Director/Advisor by a third party that had no
confidentiality obligations with respect to such information; or

(iii) is required to be disclosed by law, including without limitation, pursuant
to the terms of a court order; provided that Director/Advisor has PRIM prior
notice of such disclosure and an opportunity to contest such disclosure.

c.Upon the termination of this Agreement, Director/Advisor shall (i) deliver to
PRIM all tangible documents and materials (and any copies) containing,
reflecting, incorporating or based on the Confidential Information; (ii)
permanently erase all of the Confidential Information from Director/Advisor’s
computer systems; and (iii) certify in writing to PRIM that Director/Advisor has
complied with the requirements of this Section 6(c).

d.Director/Advisor also hereby acknowledges that Director/Advisor is aware, and
that Director/Advisor has been advised, that the United States securities laws
prohibit any person who has received material, non-public information concerning
an issuer of securities from purchasing or selling securities of such issuer
from or to a person not in possession of such material, non-public information,
or from communicating such information to any other person under circumstances
in which it is reasonably foreseeable that such person is likely to purchase or
sell the securities or otherwise to violate those securities laws. 
Director/Advisor hereby agrees not to (i) purchase or sell securities of PRIM or
any of its Affiliates at any time when Director/Advisor is in possession of
material, non-public information concerning any such person and (ii) without
limiting the other obligations set forth in this Agreement, communicate
material, non-public information concerning PRIM or any of its Affiliates to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell the securities or otherwise violate
securities laws.

e.Director/Advisor acknowledges that the provisions of Securities and Exchange
Commission Regulation FD (“Regulation FD”) require the public announcement of
previously non-public information if that information is disclosed to anyone who
has not agreed to maintain the confidentiality of that information. 
Director/Advisor agrees not to take any action that would require PRIM or any of
its Affiliates to make a public announcement pursuant to the requirements of
Regulation FD.

7.Independent Contractor (Strategic Advisor Services).  PRIM and
Director/Advisor hereby agree that with regard to the services provided by
Director/Advisor as Strategic Advisor, Director/Advisor is an independent
contractor and that Director/Advisor is solely responsible for the manner and
form in which

4

 




Director/Advisor performs the services hereunder.  Nothing contained herein
shall be construed as creating an employer/employee, principal/agent,
partnership, joint venture or other similar type of relationship. 
Director/Advisor shall be solely responsible for the payment of all taxes owed
by Director/Advisor arising out of Director/Advisor’s performance of services
under this Agreement, and shall indemnify PRIM and its Affiliates against all
such taxes or contributions, including penalties and interest.  Director/Advisor
shall not have the ability to, and shall not represent himself as having the
ability to, bind or obligate PRIM or any of its Affiliates in any manner
whatsoever. Except as otherwise provided in Section 3 of this Agreement, as an
independent contractor,  Director/Advisor shall not receive nor participate in
any insurance, deferred compensation or other plans or benefits which PRIM or
any of its Affiliates provides to its employees, including vacation, group
medical or life insurance, disability, profit sharing or retirement benefits or
any other fringe benefits or benefit plans offered by PRIM or any of its
Affiliates to its employees, and neither PRIM nor any of its Affiliates will be
responsible for withholding or paying any income, payroll, Social Security or
other federal, state or local taxes, making any insurance contributions,
including unemployment or disability, or obtaining worker’s compensation
insurance on Director/Advisor’s behalf.

8.Indemnification.  

a. Director/Advisor shall defend, indemnify and hold harmless PRIM and its
Affiliates and PRIM’s and their officers, directors, employees, agents,
successors and permitted assigns from and against all losses, damages,
liabilities, deficiencies, actions, judgments, interest, awards, penalties,
fines, costs or expenses of whatever kind (including reasonable attorneys’ fees)
arising out of or resulting from bodily injury, death of any person or damage to
real or tangible, personal property but only to the extent resulting from and
caused by Director/Advisor’s acts or omissions.

b. PRIM shall defend, indemnify and hold harmless Director/Advisor and
Director/Advisor’s officers, directors, employees, agents, successors and
permitted assigns from and against all losses, damages, liabilities,
deficiencies, actions, judgments, interest, awards, penalties, fines, costs or
expenses of whatever kind (including reasonable attorneys’ fees) arising out of
or resulting from bodily injury, death of any person or damage to real or
tangible, personal property but only to the extent resulting from and caused by
PRIM’s or any of its Affiliates’ acts or omissions.

9.Insurance.  If required by PRIM, during the Term, Director/Advisor shall
maintain in force adequate workers’ compensation, commercial general
liability, and other forms of insurance, in each case with insurers reasonably
acceptable to PRIM, with policy limits sufficient to protect and indemnify PRIM
and its Affiliates, and each of their officers, directors, agents, employees,
subsidiaries, partners, members and controlling persons, from any losses
resulting from Director/Advisor’s or Director/Advisor’s agents’, servants’ or
employees’ conduct, acts, or omissions. PRIM shall be listed as additional
insured under such policy, and Director/Advisor shall forward a certificate of
insurance verifying such insurance upon PRIM’s written request, which
certificate will indicate that such insurance policies may not be cancelled
before the expiration of a 30 day notification period and that PRIM will be
immediately notified in writing of any such notice of termination. If PRIM
desires to require Director/Advisor to procure such insurance, PRIM shall
provide notice to Director/Advisor setting forth in reasonable detail PRIM’s
reasonable coverage requirements, and PRIM procure such insurance in the name of
Director/Advisor. 

10.Export Controls.  Director/Advisor shall not export, directly or indirectly,
any technical data acquired from PRIM or any of its Affiliates, or any products
utilizing any such data, to any country in violation of any applicable export
laws or regulations.

11. Waiver of Breach By Parties.  No waiver by any Party of any breach or
default of any other Party will be effective unless in writing and signed by the
Party waiving, and no such waiver shall be or be deemed a waiver of the same, a
similar or any future breach or default by any Party.

12. Assignment; Delegation. 

a. Director/Advisor acknowledges that the services to be rendered by
Director/Advisor pursuant to this Agreement are unique and, accordingly,
Director/Advisor may not assign this Agreement or assign or delegate any of
Director/Advisor’s rights or duties or obligations under this Agreement, without
the prior written consent of PRIM, which consent may be withheld in PRIM’s sole
and absolute discretion.



5

 




b.  This Agreement and the rights and obligations hereunder may not be assigned
or delegated by PRIM without the prior written consent of Director/Advisor;
provided, however, that PRIM may assign this Agreement and assign and/or
delegate any of its rights or obligations this Agreement without the prior
consent of Director/Advisor to: (i) any one or more of its Affiliates, or (ii) a
purchaser of or successor to all or substantially all of the business, assets,
stock of PRIM, whether by asset sale, stock sale, merger or other transaction,
regardless of form.

c.  Subject to the foregoing, this Agreement shall inure to the benefit of and
be binding upon the Parties’ respective successors, heirs and assigns.

13.Notices.  Any and all notices, demands, requests, consents, designations and
other communications required or desired to be given pursuant to this Agreement
will be given in writing and will be deemed duly given upon personal delivery,
or on the third day after mailing if sent by certified mail, postage prepaid,
return receipt requested, or on the day after deposit with a nationally
recognized overnight delivery service which maintains records of the time, place
and receipt of delivery, and in each case to the person and address set forth
below, or to such other person or address which Director/Advisor or PRIM may
respectively designate in like manner from time to time.

 

 

 

 

 

If to Director/Advisor then to:

 

If to PRIM then to:

 

 

 

 

 

Brian Pratt

 

Primoris Services Corporation

 

4419 Highland Drive

 

26000 Commercentre Drive

 

Dallas, TX  75205

 

Lake Forest, CA  92630

 

Telephone:  (214) 690-3868

 

Attn:  John Perisich

 

Email:  bpratt@prim.com

 

Facsimile:  (949) 595-5544

 

 

 

Email:  jperisich@prim.com

 

14.Severability.  If any provision contained herein is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision will be
severed herefrom and such invalidity or unenforceability will not affect any
other provision of this Agreement, the balance of which will remain in and have
its intended full force and effect; provided, however, if such invalid or
unenforceable provision may be modified so as to be valid and enforceable as a
matter of law, such provision will be deemed to have been modified so as to be
valid and enforceable to the maximum extent permitted by law. 

15.Governing Law.  This Agreement will be governed, construed and interpreted in
accordance with the laws and decisions of the State of Texas, without regard to
conflict of law principles that would require the law of another state or
jurisdiction to be applied.

16.Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement or the breach thereof (a “Dispute”) shall be decided by
mandatory, final and binding arbitration in accordance with the Comprehensive
Arbitration Rules and Procedures of JAMS, as supplemented below, with exclusive
venue for such arbitration in Dallas, Texas.

a.Independent Nature of Arbitrator.  The arbitrator shall be independent of the
Parties and under no circumstance shall any mediator or arbitrator have any
connection to or relationship with any of the Parties, or their respective
principals or employees.

b.Arbitration Proceeding.

(i)If any Party desires to arbitrate any Dispute, such Party shall notify the
other Party of the Dispute desired to be arbitrated, including a brief statement
of the matter in controversy.  If the Parties are not able to resolve the
Dispute within five (5) days after the Party notifies the other Party of its
desire to arbitrate (an “Arbitration Notice”) then, within five (5) days
immediately after the expiration of the aforesaid five (5) day period, the
Parties shall attempt to agree upon an independent arbitrator.  Unless the
Parties can agree in writing on a single arbitrator within five (5) days, then,
within five (5) days after thereafter, each Party shall notify the other in
writing of the name of the independent arbitrator chosen by them to identify the
independent arbitrator.  If either Party fails to timely give the other notice
of such appointment, then the Party who timely gave such notice shall be

6

 




entitled to require that its arbitrator act as the sole arbitrator
hereunder.  If an arbitrator is timely appointed by each of the Parties, the two
named arbitrators shall select the independent arbitrator within five (5) days
after they have both been appointed, and they shall promptly notify the Parties
thereof.  Each Party shall promptly notify the other Party and the
Party-selected arbitrators in writing if the independent arbitrator has any
relationship to or affiliation with such Party (a “Notice of Relationship”) in
which event another arbitrator shall be selected within five (5) days after
receipt of such Notice of Relationship by the Party-selected arbitrators.  If
the two initially appointed arbitrators cannot agree on an independent
arbitrator, then any Party may request that JAMS select the independent
arbitrator.

(ii)Arbitration demanded hereunder by any Party shall be final and binding on
the Parties and may not be appealed.

(iii)The Parties agree that the independent arbitrator may render and the
Parties shall abide by any interim ruling that the independent arbitrator deems
necessary or prudent regarding discovery, summary proceedings, or other
pre-arbitration matters.

(iv) The Parties hereby submit to the in personam jurisdiction of the state and
federal courts located in Dallas County, Texas, and agree that any such court
may enter all such orders as may be necessary or appropriate to enforce the
provisions hereof and/or to confirm any pre-arbitration ruling or decision or
any award rendered by the independent arbitrator.  Any court of law of Texas or
the United States of America shall enforce the decision of the independent
arbitrator (or single arbitrator, as applicable) in its entirety and only in its
entirety; provided, however, that if a court for any reason refuses to enforce
any equitable remedies ordered by the independent arbitrator, such refusal shall
not affect any damage or attorney fee award made by the independent arbitrator.

(v)Any costs or other expenses, including reasonable attorneys’ fees and costs
incurred by the successful Party, arising out of or occurring because of the
arbitration proceedings may be assessed against the unsuccessful Party, borne
equally, or assessed in any manner within the sound discretion of the
independent arbitrator and shall be included as part of any order or decision
rendered by the independent arbitrator.  The independent arbitrator may also
order any Party who is ordered to pay any other Party’s attorneys’ fees and
costs to pay interest on such award at a rate not to exceed ten percent (10%)
per annum from the date of the award until paid.  As an initial matter (and
until ordered differently by the independent arbitrator in connection with an
award), the Parties shall each pay the fees, costs and expenses charged by the
arbitrator chosen by it, and, in advance, one-half (1/2) of the fees, costs and
expenses charged by the independent arbitrator.

(vi)Third parties dealing with any Party shall be entitled to fully rely on any
written arbitration order or decision with regard to the matters addressed
therein, whether or not such arbitration order or decision has been confirmed or
adopted by a court, or incorporated in any order of any court. 

c.Power and Authority of Arbitrator.  The arbitrator shall not have any power to
alter, amend, modify or change any of the terms of this Agreement nor to grant
any remedy which is either prohibited by the terms of this Agreement, or not
available in a court of law.

d.Attorneys’ Fees.  If a Party to this Agreement shall bring any action, suit,
counterclaim, appeal, arbitration, or mediation for any relief against the other
Party, declaratory or otherwise, to enforce the terms hereof or to declare
rights hereunder (“Action”), the non-prevailing Party in such Action shall pay
to the prevailing Party in such Action a reasonable sum for the prevailing
Party’s attorneys’ fees and expenses (at the prevailing Party’s attorneys’
then-current rates, as increased from time to time by the giving of advance
written notice by such counsel to such Party) incurred in prosecuting or
defending such Action and/or enforcing any judgment, order, ruling or award
(“Decision”) granted therein, all of which shall be deemed to have accrued from
the commencement of such Action, and shall be paid whether or not such Action is
prosecuted to a Decision.  Any Decision entered into in such Action shall
contain a specific provision providing for the recovery of attorneys’ fees and
expenses incurred in enforcing such Decision.  The court or arbitrator may fix
the amount of reasonable attorneys’ fees and expenses upon the request of any
Party.  For purposes of this Section 16, attorneys’ fees shall include, without
limitation, fees incurred in connection with (i) post-judgment motions and
collection actions, (ii) contempt proceedings, (iii) garnishment, levy and
debtor and third party examination, (iv) discovery, and (v) bankruptcy
litigation.



7

 




17.WAIVER OF JURY TRIAL.  THE PARTIES HERETO CONSENT TO TRIAL WITHOUT A JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF ANY ACTION OR
PROCEEDING.

18.Construction; Miscellaneous.

a.The numbers, headings, titles or designations of the various Sections are not
a part of this Agreement, but are for convenience and reference only, and do not
and will not be used to define, limit or construe the contents of the Sections.

b.This Agreement constitutes the entire agreement between PRIM and
Director/Advisor with respect to the subject matter hereof, and supersedes any
and all prior and contemporaneous oral or written agreements between
Director/Advisor and PRIM; provided, however, that Director/Advisor acknowledges
and agrees that the non-competition and non-solicitation provisions set forth in
Section 4 shall not affect or supersede any non-competition, non-solicitation or
other similar restrictive covenants or provisions contained in any other
agreement entered into by and between Director/Advisor and PRIM and/or any of
its Affiliates, including any Non-Competition Agreement entered into in
connection with the sale of the assets of the Seller to PRIM or one of its
Affiliates.

c.This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

d.This Agreement may not be amended, changed, modified discharged or terminated
except by a writing signed by PRIM and Director/Advisor.

e.The recitals set forth at the beginning of this Agreement are hereby
incorporated in full into and made a part of this Agreement by this reference as
if fully set forth in the body of this Agreement.

19.Survival.  The rights and obligations of the Parties set forth in Sections 5
- 8 and 10 - 19 shall indefinitely survive the expiration or any earlier
termination of this Agreement. The obligations of PRIM set forth in Section 3
shall survive until fully performed by PRIM or otherwise discharged. The
obligations of the Parties set forth in Section 4 and Section 9 shall survive
for the periods of time set forth in each such Section.

IN WITNESS WHEREOF, PRIM and Director/Advisor have executed this Agreement as of
the date first written above.

 

 

 

 

 

PRIM:

 

DIRECTOR/ADVISOR

 

 

 

 

 

Primoris Services Corporation

 

 

 

 

 

 

By:

 /s/ John M. Perisich

 

/s/ Brian Pratt

Name:

John M. Perisich

 

Brian Pratt

Its:

Executive Vice President/Chief Legal Officer

 

 

 

 

 

8

 

